                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS



STEVEN JONES,
            Plaintiff,

      vs.                                              No. 18-1290-JTM

BLATTNER ENERGY, INC., and
SAUL HURTADO,
           Defendants.




                           MEMORANDUM AND ORDER


      For good cause shown, the defendant’s Motion for Extension (Dkt. 37) is hereby

granted, and defendant may file its Response to Plaintiff’s Motion for Partial Summary

Judgment (Dkt. 32) at any time up to and including August 21, 2019.

      It is so ORDERED this 5th day of August, 2019.




                                       J. Thomas Marten
                                       J. Thomas Marten, Judge
